 

Exhibit 10.1

SUBURBAN PROPANE, L.P.

2021 LONG TERM INCENTIVE PLAN

EFFECTIVE AS OF SEPTEMBER 27, 2020

ARTICLE I

PURPOSE AND APPROVAL

The purpose of this Plan is to grow and strengthen Suburban Propane Partners,
L.P., Suburban Propane, L.P., and their affiliates, by providing an incentive
compensation opportunity to certain Participants (as hereinafter defined), and
thereby encouraging them to devote their abilities and experience to the success
of the Partnership’s business enterprise in such a manner as to increase the
distributable cash flow of the Partnership in order to support the long-term
growth and sustainability of the Partnership, and to enhance the returns to its
Unitholders. It is intended that this purpose be achieved by extending to
certain Participants added long-term incentive compensation opportunities for
continued service to the Partnership and for achieving certain Performance
Measures (as hereinafter defined) over a multi-year Measurement Period (as
hereinafter defined). This Plan is hereby adopted effective September 27, 2020
and will govern all grants made subsequent to the Partnership’s fiscal year
ended September 26, 2020.  The adoption of this Plan shall have no effect on
outstanding grants under the Suburban Propane, L.P. 2014 Long Term Incentive
Plan (as amended from time to time) made on or prior to September 26, 2020,
which grants shall remain in full force and effect subject to the terms,
conditions and restrictions set forth in the 2014 Long Term Incentive Plan
document.

ARTICLE II

DEFINITIONS

For purposes of this Plan, capitalized terms shall have the following meanings:

2.1 “Actual Distributable Cash Flow” shall be calculated as the Adjusted EBITDA
for a respective Fiscal Year, less maintenance capital expenditures, cash
interest expense and the current provision for income taxes, plus or minus any
unusual items as determined by the Committee, each as reported by the
Partnership in its annual report on Form 10-K filed with the Securities and
Exchange Commission for a respective Fiscal Year.

2.2 “Adjusted EBITDA” represents net income before deducting interest expense,
income taxes, depreciation and amortization expense, excluding non-cash
unrealized gains and losses and certain other items, as approved by the
Committee.

2.3 “Affiliate” shall mean any corporation, partnership, limited liability
company, or other entity that, directly, or indirectly though one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Partnership.  For this purpose, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of Voting
Securities, by contract or otherwise.

2.4 “Annual Target Cash Bonus” shall mean the target cash bonus for each
respective Participant under the Partnership’s annual cash bonus plan.

2.5 “Average Distributable Cash Flow” shall be the average of the Actual
Distributable Cash Flow for a Measurement Period.

2.6 “Baseline Distributable Cash Flow” shall be the average of the Actual
Distributable Cash Flow for the three Fiscal Years immediately preceding each
Measurement Period.

2.7 “Base Salary” shall mean the salary paid by the Partnership to a Participant
for services rendered, excluding bonuses, fringe benefits, unused sick/personal
days or vacation days, any profit realized upon the acquisition or sale of any
Common Units acquired under any equity award, payments under a nonqualified
deferred compensation plan, income imputed on below market loans, severance pay,
any amounts paid or accrued as a contribution to a profit-sharing plan, pension
plan, welfare plan or group insurance plan, or non-elective contributions to a
deferred compensation plan or any other employee benefit plan maintained by the
Partnership,

1

--------------------------------------------------------------------------------

 

except that Base Salary shall include salary reduction contributions to a plan
established by the Partnership under Internal Revenue Code of 1986 (“Code”)
Sections 401(k), 125 or 132(f).

2.8 “Beneficial Ownership” shall have the same meaning as that term is used
within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended.

2.9 “Beneficiary” shall mean a Participant’s Beneficiary pursuant to Article
VIII.

2.10 “Board” shall mean the Board of Supervisors of Suburban Propane Partners,
L.P.

2.11 “Cause” shall mean (a) a Participant’s gross negligence or willful
misconduct in the performance of his or her duties, (b) a Participant’s willful
or grossly negligent failure to perform his or her duties, (c) the breach by a
Participant of any written covenants to the Partnership, (d) dishonest,
fraudulent or unlawful behavior by a Participant (whether or not in conjunction
with employment) or a Participant being subject to a judgment, order or decree
(by consent or otherwise) by any governmental or regulatory authority which
restricts his or her ability to engage in the business conducted by the
Partnership, or any of its affiliates, or (e) willful or reckless breach by a
Participant of any policy adopted by the Partnership concerning conflicts of
interest, standards of business conduct, fair employment practices or procedures
with respect to compliance with applicable laws.  For purposes of the Plan, no
act or failure to act on a Participant’s part will be considered “willful”
unless done, or omitted to be done, by a Participant not in good faith or
without a reasonable belief that the action or omission was in the best
interests of the Partnership.

 

2.12 “Change in Capitalization” shall mean any increase or reduction in the
number of Common Units, or any change in the Common Units, change in the
percentage ownership interest of the Partnership attributable to the Common
Units or exchange of Common Units for a different number or kind of units or
other securities of the Partnership by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, spin-off, split-up,
issuance of warrants or rights or other convertible securities, unit
distribution, unit split or reverse unit split, cash dividends, property
dividend, combination or exchange of units, repurchase of units, change in
corporate structure or otherwise.

2.13 “Change of Control” shall mean:

(a) the date (which must be a date subsequent to the Effective Date) on which
any Person (including the Partnership’s general partner) or More than One Person
Acting as a Group (other than the Partnership and/or its Affiliates) acquires,
during the 12 month period ending on the date of the most recent acquisition,
Common Units or other voting equity interests eligible to vote for the election
of Supervisors (or of any entity, including the Partnership’s general partner,
that has the same authority as the Board to manage the affairs of the
Partnership) (“Voting Securities”) representing thirty percent (30%) or more of
the combined voting power of the Partnership’s then outstanding Voting
Securities; provided, however, that in determining whether a Change of Control
has occurred, Voting Securities which have been acquired in a “Non-Control
Acquisition” shall be excluded from the numerator. A “Non-Control Acquisition”
shall mean an acquisition of Voting Securities (x) by the Partnership, any of
its Affiliates and/or an employee benefit plan (or a trust forming a part
thereof) maintained by any one or more of them, or (y) in connection with a
“Non-Control Transaction”; or

(b) the date of the consummation of (x) a merger, consolidation or
reorganization involving the Partnership, unless (A) the holders of the Voting
Securities of the Partnership immediately before such merger, consolidation or
reorganization own, directly or indirectly, immediately following such merger,
consolidation or reorganization, at least fifty percent (50%) of the combined
voting power of the outstanding Voting Securities of the entity resulting from
such merger, consolidation or reorganization (the “Surviving Entity”) in
substantially the same proportion as their ownership of the Voting Securities of
the Partnership immediately before such merger, consolidation or reorganization,
and (B) no person or entity (other than the Partnership, any Affiliate, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Partnership, any Affiliate, the Surviving Entity, or any Person who, immediately
prior to such merger, consolidation or reorganization, had Beneficial Ownership
of more than twenty five percent (25%) of the then outstanding Voting Securities
of the Partnership), has Beneficial Ownership of more than twenty five percent
(25%) of the combined voting power of the Surviving Entity’s then outstanding
Voting Securities; or (y) the sale or other disposition of forty percent (40%)
of the total gross fair market value of all the assets of the Partnership to any
Person or More than One Person Acting as a Group (other than a transfer to an

2

--------------------------------------------------------------------------------

 

Affiliate). For this purpose, gross fair market value means the value of the
assets of the Partnership, or the value of the assets being disposed of,
determined without regard to any liability associated with such assets. A
transaction described in clause (A) or (B) of subsection (x) hereof shall be
referred to as a “Non-Control Transaction;” or

(c) the date a majority of the members of the Board are replaced during any
twelve (12) month period by the action of the Board taken when a majority of the
Supervisors who are then members of the Board are not Continuing Supervisors
(for purposes of this section, the term “Continuing Supervisor” means a
Supervisor who was either (A) first elected or appointed as a Supervisor prior
to the Effective Date; or (B) subsequently elected or appointed as a Supervisor
if such Supervisor was nominated or appointed by at least a majority of the then
Continuing Supervisors).

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Partnership which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of Voting Securities Beneficially Owned by the Subject Person, provided
that if a Change of Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Partnership, and
after such acquisition of Voting Securities by the Partnership, the Subject
Person becomes the Beneficial Owner of any additional Voting Securities which
increases the percentage of the then outstanding Voting Securities Beneficially
Owned by the Subject Person, then a Change of Control shall occur. In addition,
so long as Section 409A of the Code (or any successor provision thereto) remains
in effect, notwithstanding anything herein to the contrary, none of the
foregoing events shall be deemed to be a “Change of Control” unless such event
constitutes a “change in control event” within the meaning of Section 409A of
the Code and the regulations and guidance promulgated thereunder.

2.14 “Committee” shall mean the Compensation Committee of the Board.

2.15 “Common Unit” shall mean each of the common units representing publicly
traded limited partnership interests of the Partnership.

2.16 “Disability” shall have the same meaning that such term (or similar term)
has under the long-term disability plan in which the Participant is eligible to
be covered.

2.17 “Distributable Cash Flow Component” shall have the meaning set forth in
Article 5.3.

2.18 “Effective Date” shall mean September 27, 2020.

2.19 “Fair Market Value of Partnership’s Common Units” as of a specific date
shall be equal to the twenty (20) day average of the closing prices preceding
that date.

2.20 “Fiscal Year” shall mean the fiscal year adopted by the Partnership.

2.21 “General Partner” shall have the meaning set forth in the Partnership
Agreement.

2.22 “Good Reason” shall mean (a) any failure by the Partnership to comply in
any material respect with the compensation provisions of a written employment
agreement between a Participant and the Partnership, (b) a material adverse
change in a Participant’s title without his or her consent, or (c) the
assignment to a Participant, without his or her consent, of duties and
responsibilities materially inconsistent with his or her position’s level of
responsibility.

2.23 “Measurement Period” shall have the same meaning as set forth in Article
5.2.

2.24 “More than one Person Acting as a Group” shall have the same meaning as set
forth in Treasury Regulation 1.409A-3(i)(5)(v)(B).

2.25 “Operating/Strategic Objective Component” shall have the meaning set forth
in Article 5.3.

2.26 “Operating/Strategic Objectives” shall mean the objectives selected by the
Committee at the beginning of each Measurement Period to be used by the
Committee to determine the amount to be earned by the Participants for the
Operating/Strategic Objective Component.

3

--------------------------------------------------------------------------------

 

2.27 “Participant” shall mean an employee of Suburban Propane, L.P. or of a
Subsidiary designated by the Committee to participate in the Plan.

2.28 “Partnership” shall mean collectively Suburban Propane, L.P. and Suburban
Propane Partners, L.P., Delaware limited partnerships, and their successors.

2.29 “Partnership Agreement” shall mean the Third Amended and Restated Agreement
of Limited Partnership of Suburban Propane Partners, L.P., as amended, or any
succeeding agreements of limited partnership of Suburban Propane Partners, L.P.

2.30 “Performance Measures” shall have the same meaning as set forth in Article
5.3.

2.31 “Performance Scale” shall be the range of potential payout percentages
corresponding to the Average Distributable Cash Flow for each respective
three-year Measurement Period associated with the Distributable Cash Flow
Component determined in accordance with Article 5.3.

2.32 “Person” shall have the same meaning as that term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended.

2.33 “Phantom Unit Distributions” shall have the same meaning as set forth in
Article 5.4.

 

2.34 “Plan” shall mean this Suburban Propane, L.P. 2021 Long Term Incentive
Plan, as may be amended from time to time.

2.35 “Retirement” shall mean voluntary termination of employment by a
Participant who has attained age 55 and who has completed ten (10) years of
“eligible service” to the Partnership or its predecessors, in connection with a
bona fide intent by the Participant to no longer seek full time employment in
the industries in which the Partnership then participates. Retirement shall not
include voluntary termination of employment by a Participant in response to, or
anticipation of, a termination of employment for Cause by the Partnership or one
of its affiliates. The term “eligible service” shall have the same meaning as
the term is used in the Pension Plan for eligible Employees of Suburban Propane
L.P. and Subsidiaries.

2.36 “Subsidiary” shall mean any corporation, partnership, or other Person of
which a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by the Partnership.

2.37 “Supervisor” shall mean a member of the Board.

2.38 “Target Grant” shall have the same meaning as set forth in Article 5.1.

2.39 “Unitholders” shall mean the Persons holding Common Units.

2.40 “Unvested Phantom Units” shall mean a hypothetical number of units arrived
at by dividing the Target Grant established upon commencement of the Measurement
Period by the Fair Market Value of Partnership Common Units on the first day of
the Measurement Period. If the market is closed on the first day of the
Measurement Period then the Fair Market Value on the next business day shall be
used.

2.41 “Vested Phantom Units” shall mean the quantity of a Participant’s Unvested
Phantom Units which are earned upon culmination of the Measurement Period.

ARTICLE III

PARTICIPATION

Only those Participants designated from time to time by the Committee shall
participate in the Plan and receive Target Grants hereunder.

ARTICLE IV

ADMINISTRATION

4.1 Administration by the Committee. The Plan shall be administered by the
Committee, which shall hold meetings at such times as may be necessary for the
proper administration of the Plan. The Committee shall keep

4

--------------------------------------------------------------------------------

 

minutes of its meetings. A quorum shall consist of not less than two members of
the Committee and such quorum may authorize any action. Any decision or
determination reduced to writing and signed by a majority of all of the members
of the Committee shall be as fully effective as if made by a majority vote at a
meeting duly called and held. No member of the Committee shall be liable for any
action, failure to act, determination or interpretation made in good faith with
respect to this Plan or any transaction hereunder, except for liability arising
from his or her own willful misfeasance, gross negligence or reckless disregard
of his or her duties. The Partnership hereby agrees to indemnify each member of
the Committee for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiating for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization
for any transaction hereunder.

4.2 Powers of the Committee. Subject to the express terms and conditions set
forth herein, the Committee shall have the power, from time to time to:

(a) select those Participants for whom Target Grants shall be established;

(b) construe and interpret the Plan, the Actual Distributable Cash Flow, the
Average Distributable Cash Flow, the Baseline Distributable Cash Flow, the
Distributable Cash Flow Component, the Operating/Strategic Objectives, the
Operating/Strategic Objectives Component, the Target Grants, the Unvested and
Vested Phantom Units and corresponding Phantom Unit Distributions, and
establish, amend and revoke rules and regulations for the administration of the
Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan, in the manner and to the
extent it shall deem necessary or advisable so that the Plan complies with
applicable law and otherwise to make the Plan fully effective.

(c) exercise its discretion with respect to the powers and rights granted to it
as set forth in the Plan; and

 

(d) generally, exercise such powers and perform such acts as it deems necessary
or advisable to promote the best interests of the Partnership with respect to
the Plan.

4.3 Decisions of the Committee are Final and Binding. The Committee’s decisions,
actions, determinations and interpretations shall be final and binding upon the
Partnership, all Participants, Beneficiaries, equity holders of the Partnership
and any other Person.

4.4 Change in Capitalization. In the event of any Change in Capitalization, any
special distribution to the Common Unitholders or any other event which, in the
opinion of the Committee, has a significant impact on the Average Distributable
Cash Flow for any Measurement Period not anticipated by the Committee at the
commencement of such Measurement Period, the Committee may adjust in a manner
determined by the Committee in its sole discretion to be necessary and
appropriate.

ARTICLE V

GRANTS

5.1 Target Grant. The Committee shall establish a Target Grant for each
Participant at the beginning of each Fiscal Year equal to a designated
percentage of such Participant’s Base Salary, or Annual Target Cash Bonus, at
the start of the Fiscal Year. Each Participant’s designated percentage shall be
recorded in resolutions of the Committee. In the event a Participant’s Base
Salary, or Annual Target Cash Bonus, for the respective Fiscal Year is adjusted
within 120 days after the start of the Fiscal Year, the Target Grant will be
computed using such adjusted Base Salary or Annual Target Cash Bonus.

5.2 Measurement Period. This is a three Fiscal Year period commencing on the
first day of the Fiscal Year during which the Target Grant was established and
ending on the last day of the following third Fiscal Year.

5.3 Performance Measures. The percentage of the Unvested Phantom Units that
shall be earned and immediately converted to Vested Phantom Units at the end of
the Measurement Period shall be determined based on the achievement of the
Distributable Cash Flow Component and the Operating/Strategic Objective
Component.  For each Measurement Period, seventy-five percent (75%) of the
Unvested Phantom Units will be eligible to be earned based upon achievement of
the Distributable Cash Flow Component and twenty-five percent (25%) of the
Unvested

5

--------------------------------------------------------------------------------

 

Phantom Units will be eligible to be earned based upon achievement of the
Operating/Strategic Objective Component.

(a) Distributable Cash Flow Component.   At the beginning of each new
Measurement Period, the Committee shall establish the Performance Scale for the
Distributable Cash Flow Component that will measure the Average Distributable
Cash Flow for the Measurement Period.  The Performance Scale will include the
minimum threshold, target threshold and maximum threshold levels of achievement
of Average Distributable Cash Flow that will be used to determine the
percentage, if any, of the Unvested Phantom Units attributable to the
Distributable Cash Flow Component that will be converted into Vested Phantom
Units at the end of the Measurement Period. The percentage of Unvested Phantom
Units attributable to the Distributable Cash Flow Component that can be earned
and converted into Vested Phantom Units will range from 50% for minimum
threshold achievement to 150% for maximum threshold achievement.  In the event
that Average Distributable Cash Flow for the Measurement Period is achieved
between dollar thresholds in the Performance Scale, the percentage of Unvested
Phantom Units that will be converted into Vested Phantom Units will be
determined based on linear interpolation

(b) Operating/Strategic Objectives Component.  At the beginning of each new
Measurement Period, the Committee shall establish the Operating/Strategic
Objectives that will measure the Partnership’s performance in achieving such
Operating/Strategic Objectives for the Measurement Period.  At the end of the
Measurement Period, the Committee will evaluate the Partnership’s achievement of
the Operating/Strategic Objectives Component in order to determine the
percentage, if any, of the Unvested Phantom Units attributable to the
Operating/Strategic Objectives Component that will be converted into Vested
Phantom Units at the end of the Measurement Period.  The Committee will
determine in its sole discretion how much weight to place on any one, or
several, of the Operating/Strategic Objectives in determining the percentage of
the Unvested Phantom Units attributable to the Operating/Strategic Objectives
Component that will become Vested Phantom Units at the end of the Measurement
Period.  The percentage of Unvested Phantom Units attributable to the
Operating/Strategic Objectives Component that can be earned and converted into
Vested Phantom Units will be determined based on the following payout scale.

 

Percentage of

Operating/Strategic Objectives Component

      Earned  

Maximum Threshold      150%

      125%

Target Threshold      100%

        75%

Minimum Threshold        50%

(c) Forfeiture.  If, at the end of the Measurement Period, the Committee
determines that any portion of the Unvested Phantom Units has not been earned,
the unearned portion of said Unvested Phantom Units shall be forfeited.

5.4 Plan Distributions. At the end of each Measurement Period, the Committee
will determine the percentage of the Participant’s Unvested Phantom Units that
will become Vested Phantom Units based on the level of achievement of the
Distributable Cash Flow Component and the Operating/Strategic Objectives
Component established for such Measurement Period.  Upon vesting, each
Participant will receive a cash payment equal to the quantity of his or her
Vested Phantom Units multiplied by the Fair Market Value of the Partnership’s
Common Units on the last date of the Measurement Period plus the Participant’s
Phantom Unit Distributions. For this purpose, “Phantom Unit Distributions” means
the Participant’s Vested Phantom Units multiplied by the cumulative per-Common
Unit distribution declared and paid by the Partnership for each quarter over the
course of the Measurement Period. In no event shall any payments be made
hereunder in Common Units.

ARTICLE VI

VESTING

6.1 Vesting Schedule. Subject to Articles 6.2 and 6.3, vesting is in accordance
with Article 5.3. Notwithstanding anything in this Article VI to the contrary,
the Committee may accelerate the vesting of Unvested

6

--------------------------------------------------------------------------------

 

Phantom Units and all accrued Phantom Unit Distributions at any time for any
reason, but may not accelerate payment of any amounts hereunder except as
expressly authorized hereunder.

6.2 Change of Control. Notwithstanding anything in this Plan to the contrary,
upon a Change of Control occurring while the Participant is employed, the cash
value of 150% of all Unvested Phantom Units multiplied by the price per Common
Unit paid in the transaction that constitutes the Change of Control and a sum
equal to 150% of the Unvested Phantom Units multiplied by an amount equal to the
cumulative, per-Common Unit distribution declared from the beginning of the
Measurement Period through the date on which a Change of Control occurred shall
become fully vested and non-forfeitable and shall be paid to a Participant
within thirty (30) days after the Change of Control.

6.3 Forfeiture. Subject to Articles 6.2, 6.4 and 6.5, Unvested Phantom Units
shall lapse and be forfeited upon the occurrence of either of the following
events: (a) termination of the Participant’s employment or participation in the
Plan for any reason, except under the circumstances provided in Articles 6.4 and
6.5; or (b) any attempted or completed transfer, sale, pledge, hypothecation, or
assignment by the Participant of the Unvested Phantom Units.

 

6.4 Disability or Death. Notwithstanding the provisions of Article 6.3, if a
Participant’s employment terminates as a result of Disability or death, all
Unvested Phantom Units and the Phantom Unit Distributions associated with said
Unvested Phantom Units for such Participant shall vest in accordance with
Articles 6.1 and 6.2, as applicable, and shall be paid in accordance with
Article VII and VIII.

6.5 Termination without Cause or for Good Reason. In the event a Participant’s
employment by the Partnership is terminated by the Partnership without Cause or
by the Participant for Good Reason, all Unvested Phantom Units and all Phantom
Unit Distributions associated with said Unvested Phantom Units shall vest upon
the next succeeding scheduled vesting date pursuant to Articles 6.1 or 6.2, as
applicable, and shall be paid in accordance with Article VII and VIII.

6.6 Notwithstanding anything in this Plan to the contrary, Target Grants shall
be deemed ‘‘Incentive Compensation’’ covered by the terms of the Partnership’s
Incentive Compensation Recoupment Policy (the ‘‘Policy’’) adopted by the Board
on April 25, 2007, which is incorporated herein by reference. In accordance with
the Policy, in the event of a significant restatement of the Partnership’s
published financial results, where the percentage of the Unvested Phantom Units
derived from Target Grants subject to this Article 6.6 that are converted to
Vested Phantom Units pursuant to Article 5.3 herein would have been lower had
the vesting percentage been calculated based on the restated financial results,
the Committee may review the circumstances surrounding the restatement and shall
have the sole and absolute discretion and authority to determine whether to seek
reimbursement of the amount, or some lesser portion thereof (without interest),
by which certain Participants’ distributions under Article 5.4 of this Plan
exceeded the lower payment that would have been made based on the restated
financial results, regardless of the fault, misconduct or responsibility of any
such Participants in the restatement. If the Committee determines that any fraud
or intentional misconduct by a Participant was a contributing factor to the
Partnership having to make a significant restatement, then, in addition to other
disciplinary action, the Committee may require reimbursement of all, or any
part, of the compensation paid to that Participant in excess of that
Participant’s Base Salary, plus interest, including distributions made under the
Plan, for the period of such restatement. This Article 6.6 shall be interpreted
and administered in accordance with the Policy as in effect from time to time.
In the case of any inconsistency between the Policy and this Article 6.6, the
Policy shall control.

ARTICLE VII

PAYMENTS

The Plan Distributions associated with Vested Phantom Units earned by a
Participant under the Plan shall be paid to the Participant as soon as
reasonably possible following the culmination of the Measurement Period, but in
no event later than the end of the calendar year in which the Measurement Period
concluded, other than as provided in Section 6.2.

 

 

7

--------------------------------------------------------------------------------

 

ARTICLE VIII

BENEFICIARIES

A Participant may at any time and from time to time prior to death designate one
or more Beneficiaries to receive any payments to be made following the
Participant’s death. If no such designation is on file with the Partnership at
the time of a Participant’s death, the Participant’s Beneficiary shall be the
beneficiary or beneficiaries named in the Beneficiary designation most recently
filed by the Participant with the Partnership. If the Participant has not
effectively designated a Beneficiary, or if no Beneficiary so designated has
survived the Participant, the Participant’s Beneficiary shall be the
Participant’s surviving spouse, or, if no spouse has survived the Participant,
the estate of the deceased Participant. If an individual Beneficiary cannot be
located for a period of one year following the Participant’s death, despite mail
notification to the Beneficiary’s last known address, and if the Beneficiary has
not made a written claim for benefits within such period to the Committee, the
Beneficiary shall be deemed to have predeceased the Participant. The Committee
may require such proof of death and such evidence of the right of any person to
receive all or part of the benefit of a deceased Participant as the Committee
may consider to be appropriate. The Committee may rely upon any direction by the
legal representatives of the estate of a deceased Participant, without liability
to any other person. If a Participant has designated his or her spouse as
Beneficiary, upon entry of a judgment of divorce (or other evidence of formal
dissolution of the marriage) the designation of the spouse as Beneficiary will
be deemed to have been revoked, unless the Participant reaffirms such
designation thereafter.

ARTICLE IX

TERMINATION AND AMENDMENT OF THE PLAN

The Plan shall terminate by its terms on the day preceding the tenth (10th)
anniversary of the Effective Date of this Plan as originally adopted and no
Target Grant may be established thereafter. The previous sentence
notwithstanding, the Board may, at any time and from time to time, amend,
terminate, modify or suspend the Plan; provided, however, that, subject to
Article XXI, no such amendment, modification, suspension or termination shall
impair or adversely affect any Target Grants established for a Participant under
the Plan, except with the consent of the Participant. Any amounts payable under
the Plan in connection with a termination of the Plan shall either be made at
the time otherwise provided herein or, in the Committee’s sole discretion, upon
an earlier date to the extent permitted under Section 409A of the Code.

 

ARTICLE X

NON-EXCLUSIVITY OF THE PLAN

The adoption of the Plan by the Board shall not be construed as amending,
modifying or rescinding any previously approved incentive arrangement or as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of options to acquire Common Units, and such arrangements may be either
applicable generally or only in specific cases.

ARTICLE XI

LIMITATION OF LIABILITY

As illustrative of the limitation of liability of the Partnership, but not
intended to be exhaustive thereof, nothing in the Plan shall be construed to:

(a) give any person any right to the establishment of a Target Grant other than
at the sole discretion of the Committee;

(b) give any person any rights whatsoever with respect to a Target Grant or
Unvested Phantom Units except as specifically provided in the Plan.

(c) limit in any way the right of the Partnership to terminate the employment of
any person at any time; or

(d) be evidence of any agreement or understanding, express or implied, that the
Partnership will employ any person at any particular rate of compensation or for
any particular period of time.

 

8

--------------------------------------------------------------------------------

 

ARTICLE XII

REGULATIONS AND OTHER APPROVALS; GOVERNING LAW

12.1 Except as to matters of federal law, this Plan and the rights of all
persons claiming hereunder shall be construed and determined in accordance with
laws of the State of New Jersey without giving effect to conflicts of law
principles.

12.2 Except as provided in Article IX hereof, the Board may make such changes to
the Plan as may be necessary or appropriate to comply with the rules and
regulations of any government authority.

ARTICLE XIII

WITHHOLDING OF TAXES

At such time(s) as a Participant recognizes income for purposes of income,
employment, or other tax liability, the Partnership shall withhold an amount
equal to the federal, state and local taxes and other amounts as may be required
by law to be withheld by the Partnership.

ARTICLE XIV

NO REQUIRED SEGREGATION OF ASSETS; UNFUNDED PLAN

Neither the Partnership, nor any Subsidiary, shall be required to segregate any
assets that may at any time be represented by Unvested Phantom Units, Vested
Phantom Units or Phantom Unit Distributions made pursuant to the Plan. The Plan
is an unfunded plan for incentive and deferred compensation.  With respect to
any payments to which a Participant or his or her Beneficiary has a fixed and
vested interest, but which are not yet made by the Partnership, nothing
contained herein shall give any Participant or his or her Beneficiary any rights
that are greater than those of a general unsecured creditor of the Partnership.

ARTICLE XV

RIGHT OF DISCHARGE RESERVED; NO RIGHT TO SAME BENEFITS

Neither the Plan, nor the establishment of any Target Grant, shall guarantee any
Participant continued employment with the Partnership, or a Subsidiary, or
guarantee the establishment of future Target Grants. The provisions applicable
to Target Grants hereunder need not be the same with respect to each
Participant.

ARTICLE XVI

NATURE OF PAYMENTS

All Target Grants awarded and Phantom Unit Distributions made pursuant to the
Plan are in consideration of services for the Partnership or its Subsidiaries.
The Target Grants and Phantom Unit Distributions constitute a special incentive
payment to the Participant and shall not be taken into account as compensation
for purposes of any of the employee benefit plans of the Partnership or any
Subsidiary except as may be determined by the Committee.

 

ARTICLE XVII

CONSTRUCTION OF PLAN

The captions used in this Plan are for convenience only and shall not be
construed in interpreting the Plan. Whenever the context so requires, the
masculine shall include the feminine and neuter, and the singular shall also
include the plural, and vice versa.

ARTICLE XVIII

SEVERABILITY

If any provision of the Plan shall be held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity or
unenforceability of said provision shall not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect.

 

 

9

--------------------------------------------------------------------------------

 

ARTICLE XIX

DEFERRAL

Payments under the Plan may not be deferred by the Participants.

ARTICLE XX

RETIREMENT OF PARTICIPANT

Upon Retirement, a Participant shall not be eligible for any additional grants
under the Plan; however, all Unvested Phantom Units and all Phantom Unit
Distributions associated with said Unvested Phantom Units shall vest upon their
normal scheduled vesting dates pursuant to Articles 6.1 or 6.2, as applicable,
and shall be paid in accordance with Article VII and VIII.

ARTICLE XXI

CODE SECTION 409A

Although the Partnership makes no guarantee with respect to the tax treatment of
payments hereunder, the Plan is intended to comply with, or be exempt from,
Section 409A of the Code and to the maximum extent permitted the Plan shall be
limited, construed and interpreted in accordance with such intent. Accordingly,
the Partnership reserves the right to amend the provisions of the Plan at any
time and in any manner without the consent of Participants solely to comply with
the requirements of Section 409A of the Code and to avoid the imposition of an
excise tax under Section 409A of the Code on any payment to be made
hereunder.  In no event whatsoever shall the Partnership be liable for any
additional tax, interest or penalty that may be imposed on a Participant by
Section 409A of the Code or any damages for failing to comply with or be exempt
from Section 409A of the Code.

Whenever a payment hereunder specifies a payment period with reference to a
number of days, the actual date of payment within the specified period shall be
within the sole discretion of the Partnership.

 

10